tcmemo_1996_489 united_states tax_court the cleveland trencher company petitioner v commissioner of internal revenue respondent docket no filed date metin aydin an officer for petitioner marc a shapiro for respondent memorandum findings_of_fact and opinion beghe judge respondent determined a deficiency of dollar_figure in petitioner's income_tax for the taxable_year ended date after concessions the sole issue for decision is whether petitioner is entitled to a deduction for dollar_figure of commission expense that respondent disallowed findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the exhibits thereto are incorporated herein the cleveland trencher co petitioner is an ohio corporation whose principal_place_of_business was in cleveland when the petition was filed petitioner is an accrual basis taxpayer petitioner established in is in the business of manufacturing and selling trenching machines also called ditching machines or trenchers trenchers are tractorlike machines used to dig ditches for pipelines irrigation channels and other purposes a corporation called a-a-h international trading co inc was incorporated in ohio in to operate an export import business and any lawful act or activity for which corporations may be formed under ohio law its corporate charter was revoked in on date petitioner entered into an agreement the first commission agreement with aa h international aa h the agreement was executed on behalf of aa h by metin aydin mr aydin on date petitioner entered into another agreement the second commission agreement with aa h and mr aydin the second commission agreement called for payments to be made by petitioner to aa h or mr aydin and was signed twice by mr aydin in his personal capacity and on behalf of aa h the second commission agreement does not refer to the first commission agreement but the two agreements cover similar subject matter the entitlement to payments in respect of the supply and sale of trenching machines to a turkish government agency first commission agreement or the government of turkey second commission agreement the first commission agreement refers to bid and provides for a schedule of payments to aa h of all proceeds in excess of specified amounts received for three types of trenching machines the specified amounts ranging from dollar_figure to dollar_figure per unit f o b factory for example if petitioner should sell one of its least expensive trencher machines to the turkish government agency for dollar_figure with the assistance of aa h petitioner would be obligated under the commission agreement to remit dollar_figure dollar_figure - dollar_figure to aa h petitioner agrees to absorb any penalties imposed for late payment provided that delays are not caused by situations beyond its control and aa h agrees to pay from its share of the proceeds all commissions consulting fees freight and other miscellaneous expenses related to this contract the second commission agreement fixes the liability to make payments under the underlying sales contract specifies that its terms of payment to mr aydin or aa h are irrevocable sight letter_of_credit confirmed by a major u s bank and provides for a delay in payment of no more than work days after funds are received by petitioner the schedule of payments for the three types of machines is identical to that under the first commission agreement except that the threshold of the obligation to make payments with respect to the most expensive heavy-duty machine--model 7036-sd--is raised from dollar_figure to dollar_figure per unit the second commission agreement contains four pairs of disjunctive references to metin aydin or aa h international the preamble referring to the following terms of payment to mr aydin or aa h for sales he secures for the government of turkey petitioner's acceptance of liability for amounts due to mr aydin or aa h when an acceptable letter_of_credit is received the agreement of mr aydin or aa h to allow delay in payment of no more than business days after funds are received by petitioner and mr aydin's two signatures on behalf of himself and aa h in date mr aydin having sold trenching machines for petitioner in previous years as a sales representative became the owner and sole shareholder of petitioner he owned percent of the stock of petitioner during the taxable_year ended date his acquisition of petitioner occurred against expert advice questioning his wisdom in doing so petitioner's financial posture was and continues to be shaky mr aydin's purchase of petitioner saved at least temporarily the jobs of several individuals mr aydin has a valid green card which was issued to him in confirming his status as a resident_alien of the united_states mr aydin is of armenian descent and continues to use a turkish passport mr and mrs aydin filed a joint u s individual_income_tax_return on form 1040a for the calendar_year and are cash_basis taxpayers mr and mrs aydin reported no income from aa h on that joint_return aa h has a one-room office in petitioner's building in cleveland mr aydin carried out extensive business for aa h aa h never filed any u s income_tax returns although evidence was presented at trial that aa h did business in turkey there is no evidence that it was registered to do business there if aa h had any books_and_records at all for the years and mr aydin sent them to turkey petitioner at some time in entered into an agreement with the general directorate of rural services republic of turkey turkish government to build cleveland trencher trenching machines for dollar_figure petitioner entered into a second agreement dated date with the turkish government to build cleveland trencher trenching machines for dollar_figure the record contains a credit memo on petitioner's letterhead to aa h dated date bearing an order date of date and referring to a commission credit for turkey contract in the amount of dollar_figure the record contains a series of documents beginning with an advice dated date from chase manhattan bank in the united_states to chase manhattan bank istanbul turkey to pay the bid bond under the second agreement for the sale of trenching machines shipping and insurance documents indicating that at least of the trenching machines under the second sales agreement had been shipped during the fiscal_year ended date culminating in petitioner's invoice to the turkish government that as of date the balance due petitioner on the sale of trenching machines amounted to dollar_figure and that as of date petitioner had not yet been paid this amount on petitioner's form_1120 u s_corporation income_tax return for its fiscal_year ending date petitioner accrued a deduction of dollar_figure for commissions respondent disallowed dollar_figure of the claimed deduction on the ground that petitioner had not established that this amount had been paid_or_incurred for the purpose designated or that it qualified as a business_expense under sec_162 and sec_267 although schedule m to the return shows a deficit in retained earnings_of dollar_figure at the beginning of the fiscal_year no net_operating_loss_deduction is claimed on the face of the return payment of the dollar_figure had not been made at the time of the trial and apparently has still not been made at the time of trial petitioner still owed approximately dollar_figure as commissions and interest on sales of trenching machines to the turkish government opinion respondent's determinations are presumed to be correct and petitioner bears the burden of showing that they are wrong rule a petitioner has not carried its burdens of proof and persuasion that it is entitled under sec_162 and sec_267 to the balance of the commission deduction expense that respondent disallowed issue accrual of expense deduction for commission balance petitioner asserts that the disputed claimed deduction of dollar_figure represents accrued commissions and interest to aa h from sales that occurred in the tax_year ending date respondent argues that petitioner has not satisfied the all 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure events test as modified by the economic_performance test for the deduction at issue whether a business_expense has been incurred so as to entitle an accrual basis taxpayer to deduct it under sec_162 has long been governed by the all_events_test 481_us_239 476_us_593 sec_1_461-1 income_tax regs in congress added to the internal_revenue_code a new sec_461 that provides that in certain circumstances the all_events_test is not met until economic_performance occurs united_states v general dynamics corp supra pincite n halle v commissioner tcmemo_1996_116 spitzer columbus inc v commissioner tcmemo_1995_397 sec_1_461-4 income_tax regs here economic_performance occurred as aa h provided to petitioner the services covered by petitioner's obligation sec_461 sec_1_461-4 income_tax regs although 2petitioner although having listed the deduction as a commission expense deduction on its income_tax return claims on brief that the disputed deduction was of interest on what it owed to aa h if the disputed amount is interest then economic_performance occurred as the interest cost economically accrued sec_1_461-4 income_tax regs however petitioner adduces as evidence for the assertion that the disputed amount is interest only a credit memo of petitioner allowing a commission credit to aa h for the turkey contract of dollar_figure petitioner has not shown how the interest economically accrued nor how to the extent that interest did accrue it is not included in as much of the total deduction as respondent has allowed one of continued we have no doubt that mr aydin procured the sales of trencher machines to the turkish government the record is obscure as to precisely what services aa h provided and when it provided them so as to give rise to the rights of aa h or mr aydin to receive commission payments there is evidence that at least some necessary services had not been provided at the end of petitioner's fiscal_year ended date that the sale of at least two trencher machines under the second agreement had not been completed and that petitioner had not received a substantial portion of the payments due from the turkish government the credit memo that petitioner produced does not demonstrate performance during the taxable_year we therefore continued petitioner's witnesses at trial testified that petitioner owed to aa h at that point dollar_figure including interest which is inconsistent with the view that all of the deduction which respondent allowed plus this additional disputed amount consists entirely of interest in characterizing the deduction at trial mr aydin did not mention that any of it was interest 3additionally it is arguable that petitioner's liability to the extent that respondent did not recognize it as a business_expense under sec_162 and sec_267 did not arise from an arm's- length arrangement between petitioner and aa h and so cannot be deducted see bissey v commissioner tcmemo_1994_540 van valkenburgh v commissioner tcmemo_1967_162 petitioner in its trial memorandum said that it had in each of the years and a tax loss carryover in excess of the amount in dispute although mr aydin made cursory mention of this at trial he did not pursue it then and petitioner has made no argument to that effect on brief we hold petitioner to have waived the argument and therefore do not consider whether in view of mr aydin's acquisition of continued find that petitioner has not carried its burden of showing that the all_events_test was satisfied during the taxable_year issue related_party objection to the deduction the parties dispute what kind of business_entity aa h was and how great mr aydin's ownership_interest in it was respondent claims aa h is mr aydin's sole_proprietorship petitioner claims that aa h is a turkish business_entity of unspecified nature which operated as petitioner's agent in the republic of turkey as a ghost company trading in turkey with an address and attorney in turkey in which mr aydin held a percent interest with an option to purchase an additional percent aa h is either a sole_proprietorship a partnership or a corporation the record does not enable us to determine which of these it is if aa h were a sole_proprietorship then it would be identical for tax purposes with mr aydin who as a resident continued petitioner sec_382 renders petitioner unable to claim a net_operating_loss_deduction for any such carryover cf 104_tc_584 4turkey has the panoply of forms of business_enterprise characteristic of civil law systems including corporations anonim cid irketler limited_liability companies limited cid irketler general partnerships kollektif cid irketler limited_partnerships komandit cid irketler and sole proprietorships schneider bilgen foreign investment laws in the republic of turkey a model for reform transnatl law mr aydin testified to aa h's being a ghost company but we have no way of knowing to which of these forms that characterization would correspond alien is a u_s_person sec_7701 since mr aydin owns more than percent of petitioner he and petitioner would be related_taxpayers under sec_267 mr aydin has the burden of establishing that he is not a cash_basis taxpayer 33_tc_677 remanded on compromise aftr 2d ustc par 7th cir cited for this point in 390_f2d_965 and he has not met that burden indeed his federal personal income_tax return for indicates that he is a cash_basis taxpayer petitioner admits that the subject dollar_figure was not paid during the year in issue neither mr aydin nor aa h included the subject commission in income sec_267 does not allow a payor to deduct an amount before it is included in the payee's gross_income where a by reason of the payee's method_of_accounting the amount is not gross_income to the payee until paid and b the payor and payee are related_taxpayers within the terms of sec_267 if aa h is a sole_proprietorship both these requirements would be 5the court_of_appeals for the seventh circuit in north american service co v commissioner ordered this case remanded and disposed of in accordance with a stipulated settlement as this court has previously noted this remand does not affect the vitality of the opinion as an expression of the tax court's views on the issue involved see cosmopolitan credit corp v commissioner t c memo n met and sec_267 would prevent the deduction of the dollar_figure in issue respondent in seeking to establish that aa h is a sole_proprietorship adduces turkish law that obliges turkish business entities to register in the trade register of their domicile under pain of fine turkey commercial code türk ticaret kanunu law no of date arts laws of the republic of turkey türkiye cumhuriyeti kanunlar2 ed coker kazanc2 under rule the determination of foreign law is an issue of law for this court and we may consider any relevant material or source whether or not submitted by a party or otherwise admissible in evidence see also fed r civ p 88_f3d_501 7th cir as we read the turkish law it like its swiss antecedent or schweizerisches obligationenrecht swiss code of obligations arts applies just as much to sole proprietorships as to corporations and partnerships cf schneider bilgen foreign investment laws in the republic of turkey a model for reform transnatl law if therefore aa h and mr aydin failed to register in turkey as respondent seeks to establish that tells us nothing about the form of organization of aa h respondent admits that the information about the turkish law which she submitted to us is not admissible as evidence and we have not used it as such rule permits us to consider materials relating to foreign law whether or not they are admissible in evidence consequently we will deny petitioner's motion to strike the exhibit attached to respondent's brief that contained references to turkish law in any event we conclude nothing from respondent's information about turkish law or our own research that helps us to decide this case even if aa h is an entity distinct from mr aydin such as a partnership or corporation petitioner must show that the disputed amount sought to be deducted could not have been paid to mr aydin rather than to aa h we have seen supra pp that the second of the two commission agreements between petitioner and aa h provided for payment to aa h or mr aydin if the disputed amount could have been paid to mr aydin a cash_basis taxpayer related to petitioner under sec_267 then petitioner cannot take the deduction in the year at issue at trial mr aydin admitted that the amount in controversy related to both contracts with the turkish government and thus also to the second commission agreement between petitioner and aa h and that petitioner had to show that as of he no longer had the right to receive the payments in question but petitioner has not done so as a result petitioner's accrual of the deduction for the unpaid commission must be disallowed under sec_267 our disposition of the case on this ground makes it unnecessary for us to address whether aa h was an entity such as a partnership or corporation or the extent of mr aydin's ownership_interest in it we therefore need not consider whether aa h was a foreign_entity so as to bring sec_267 into play for the foregoing reasons an appropriate order and decision will be entered for respondent
